Title: To James Madison from William Pinkney, 8 September 1808
From: Pinkney, William
To: Madison, James



Sir,
London, Septr. 8, 1808

I have received a Letter of which a Copy is enclosed from Mr. Thomas Goodchild, of the Island of Malta, but now in London, the object of which is to solicit through me the Appointment of American Consul and Agent for that Island which he supposes to be vacant.
He is introduced and recommended to me by Benjamin Rotch (whom you know I believe) and by William Vaughan who is a respectable Merchant in London.  Their Recommendations are undoubtedly entitled to great Weight, and Copies of them are transmitted accordingly for the Consideration of the President. I should not hesitate to believe, upon the Strength of these Recommendations only, that Mr. Goodchild is every way worthy of the Confidence which this appointment would imply; but the good opinion which they are calculated to inspire has been strengthened by personal communication with Mr. Goodchild.  I have the Honour to be, with the highest Consideration, and with great Esteem. Sir, Your most obedient humble Servant

Wm. Pinkney

